Citation Nr: 1506067	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-23 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 2009 for the award of a 50 percent rating for depressive disorder.

2.  Entitlement to a rating in excess of 50 percent for depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1989 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which granted an increase to 50 percent for the Veteran's depressive disorder, effective May 20, 2009.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  A hearing transcript has been associated with the claims file.  The Veteran submitted additional evidence in support of his claims at the hearing; such evidence was accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2014).

In March 2013, the Veteran submitted additional evidence in support of his claims.  This evidence was also accompanied by a waiver of AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2014).

In December 2014, the Veteran appointed the Disabled American Veterans as his accredited representative via a properly completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).   The Board recognizes this change in representation.

The issue of entitlement to an increased rating for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran filed a claim for increased rating for depressive disorder on May 20, 2009, and there was no previous claim pending at that time.

2.  It is not factually ascertainable that an increase in the Veteran's depressive disorder occurred within the one-year period prior to May 20, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 20, 2009, for the assignment of a 50 percent rating for depressive disorder, are not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.130, Diagnostic Code 9434 (2014).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A.            §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The October 2009 letter satisfied the duty to notify provisions and notified the Veteran regarding the evidence required to substantiate a claim for an increased rating and notified him of the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board concludes an examination is not necessary in connection with this earlier effective date claim, because the examination could not show evidence of the historical severity of Veteran's service-connected depressive disorder. 

All available evidence has been obtained in this case and there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his April 2013 Board hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veterans Law Judge who conducted the April 2013 hearing asked questions to ascertain the severity of the Veteran's depressive disorder and whether there was outstanding evidence in the case.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an earlier effective date for award of a 50 percent rating for depressive disorder.  Although the undersigned did not explicitly suggest the submission of additional evidence for the instant claim, the hearing discussion did not reveal any existing evidence that might be available that had not been submitted.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Earlier Effective Date

On May 20, 2009, the RO received the Veteran's claim for an increased rating for depressive disorder.  There was no previous claim pending at that time.  The July 2010 rating decision granted a 50 percent rating for the Veteran's depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective from May 20, 2009.  The Board must consider whether it is factually ascertainable that an increase in the Veteran's disability occurred within the one-year period prior to the Veteran's claim for an increased rating. 

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).

The VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   38 C.F.R. § 4.130, Diagnostic Code 9434.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   Accordingly, consideration is given to all symptoms of the Veteran's depressive disorder that affect the level of occupational and social impairment. 

In consideration of the evidence of record, the Board finds that the Veteran is not entitled to an effective date earlier than May 20, 2009, for the assignment of a 50 percent rating or higher for depressive disorder.   In this respect, the Board finds that it is not factually ascertainable that an increase in the Veteran's disability occurred within the year prior to May 20, 2009.

The evidence dated within the one-year period prior to May 20, 2009, the date the RO received the Veteran's claim for an increased rating for depressive disorder, shows that the Veteran complained of depression, irregular sleep and irritability.  An April 2009 VA treatment note shows that the Veteran maintained employment as an auditor, that he was married with a young child and that he had denied seeking treatment.  Mental status examination found his insight and judgment to be good, his thought process to be linear, logical and goal-directed and his speech to be of normal rate, volume and tone.  Suicidal ideations, homicidal ideations, auditory hallucinations and visual hallucinations were not found on examination or reported by the Veteran.  He further reported that his physical limitations resulted in a lack of motivation and feelings of guilt related to being unable to help around the house.  Panic attacks or memory impairments were not reported by the Veteran or found on objective examination.
There is no point in time in the year prior to May 20, 2009 where it is factually ascertainable that the symptomatology associated with the Veteran's depressive disorder more nearly approximates the schedular criteria required for the 50 percent rating prior to May 20, 2009.  The medical evidence does not show that the Veteran's depressive disorder manifestations were productive of occupational and social impairment with reduced reliability and productivity.  As examples, the evidence does not show that the Veteran experienced symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The medical evidence within the one-year period prior to May 20, 2009 reveals that the Veteran's speech was of normal rate, volume and tone.  Furthermore, although the record shows that the Veteran suffers from depression, the evidence does not establish that his depression affected his ability to function independently.  There was no evidence of any obsessional behavior which interferes with routine activities.  In regard to family and social life, the Veteran maintained his employment and relationships with his wife and child.  There is no indication that there was difficulty in establishing and maintaining effective work and social relationships.  Finally, while the evidence indicated that the Veteran may have reduced or no motivation, he attributed such symptoms to his physical limitations rather than his service-connected depressive disorder.  Even considering such symptoms as depression, it is not factually ascertainable that there was an increase within the year prior to May 20, 2009 demonstrating that the Veteran's symptoms were productive of functional impairment which more nearly approximated reduced reliability and productivity.  As such, the Board finds that the Veteran's social and occupational impairment is more accurately associated with the 10 percent rating prior to May 20, 2009. 

Finally, the Veteran is not entitled to a 70 or 100 percent rating prior to May 20, 2009.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate, occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  There is no indication that the Veteran's depressive disorder manifested in symptoms productive of functional impairment comparable to such level of impairment.   As examples, there has been no demonstration of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.   Accordingly, a 70 or 100 percent rating is not warranted for the one-year prior to May 20, 2009.  38 C.F.R. § 4.130.

Finally, the Board finds no basis for staged ratings as there is no identifiable period that would warrant a rating in excess of 50 percent during the one-year period prior to May 20, 2009.  See Hart, 21 Vet. App. 505 (2007). 

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1991). 


ORDER

Entitlement to an effective date earlier than May 20, 2009 for the assignment of a 50 percent rating for depressive disorder is denied.

REMAND

With respect to the issue remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board notes that the Veteran was last afforded a VA psychological examination in an October 2009 in order to determine the current nature and severity of his service-connected depressive disorder.  During his April 2013 hearing, both the Veteran and his sister testified that his symptoms had worsened since his last examination.  Specifically, the testimony suggested that the Veteran had been involved in altercations, that his lack of focus had negatively impacted his employment and that he had recently been divorced.  In addition, the Veteran submitted a Performance Improvement Plan dated in April 2013 which indicated that his work performance in several critical elements was unacceptable, suggesting that his overall work performance had decreased since his last examination.  Considering such testimony in conjunction with the time period since the 2009 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Weggenmann v. Brown, 5 Vet App. 281 (1993).

During the April 2013 hearing, the Veteran testified that he began receiving treatment at the Community Based Outpatient Clinic (CBOC) in Alexandria, Virginia beginning in 2009 or 2010.  Treatment records from the Alexandria CBOC and Washington VAMC dated through July 2012 are contained in the claims file; however, additional treatment records may exist.  On remand, an attempt to obtain any treatment records after July 2012 should be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from July 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected depressive disorder.  All indicated tests and studies should be undertaken to identify the degree of social and occupational impairment attributable to his mood disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner should describe the Veteran's depressive disorder in accordance with VA rating criteria.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include any evidence received after the August 2011 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


